Electronically Filed
                                                               Supreme Court
                                                               SCWC-29679
                                                               24-NOV-2010
                                                               12:28 PM

                              NO. SCWC-29679


             IN THE SUPREME COURT OF THE STATE OF HAWAI#I



           STATE OF HAWAI#I, Petitioner/Plaintiff-Appellee,

                                     vs.

      TYLER CONDON, aka Alex, Respondent/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                         (CR. NO. 07-1-1275)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                (By: Recktenwald, C.J., for the court1)

            Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on October 13, 2010, is

hereby rejected.

            DATED:   Honolulu, Hawai#i, November 24, 2010.

                                           FOR THE COURT:



                                           Chief Justice

Keith M. Kaneshiro,
Prosecuting Attorney,
James M. Anderson,
Deputy Prosecuting Attorney,
for petitioner/plaintiff-
appellee, on the application.



      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Nishimura, assigned by reason of vacancy.